DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response to restriction requirement filed on 12/17/2020.
Claims 11-16 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 17-20 in the reply filed on 12/17/2020 is acknowledged.

Claim Objections
Claims 4 and 20 are objected to because of the following informalities:  
With respect to claim 4, “…memory page to in the second…” in line 2 should read, “…memory page in the second…”.
With respect to claim 20, the claim as written is dependent on claim 23.  However there is no claim 23.  The examiner is interpreting this typo as claim 20 was meant to depend from claim 19 since “the second statistical likelihood” recited in claim 20  requires antecedent basis which is located in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-2, 4-5, 8-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US 6,279,083) and Fleischer et al. (US 2014/0115294).
With respect to claim 1, MacDonald teaches of an apparatus comprising: a first hierarchical memory level comprising a memory array (fig. 1, item 20; column 1, lines 55-65);
a second hierarchical memory level comprising a cache, a pre-fetch buffer, or both (fig. 1, item 30; column 2, lines 3-8); and
a memory controller configured to be communicatively coupled to a memory bus (fig. 1, item 26; column 1, line 55-column 2, line 5),
wherein the memory controller is configured to: determine first state information associated with a memory page in the memory array targeted by a first memory access request received via the memory bus (fig. 3; column 3, lines 44-59; where the memory controller determines if the current row address matches the previous row address),
wherein the first state information comprises: a second parameter indicative of statistical likelihood that a subsequent memory access request will target the memory page (column 4, lines 22-45; where MAX COUNT is used to disable the cache when the number of accesses is above MAX COUNT).
MacDonald fails to explicitly teach of wherein the first state information comprises: a first parameter indicative of a current activation state of the memory page.
However, Fleischer teaches of wherein the first state information comprises: a first parameter indicative of a current activation state of the memory page (paragraph 12; where the 
a second parameter indicative of statistical likelihood that a subsequent memory access request will target the memory page (paragraph 12, 15; the selected portion indicates the likelihood of the subsequent request accessing the currently open page).
The combination of MacDonald and Fleischer teaches of disable storage of data associated with the memory page in the second hierarchical memory level when the first parameter in the first state information associated with the memory page indicates that the memory page is an activated memory page and the second parameter in the first state information associated with the memory page is greater than or equal to a first threshold (MacDonald column 3, lines 12-21 & 29-43, column 4, lines 22-45; Fleischer, paragraph 13-15; as in Fleischer there is a strong desire to keep the page open as the likelihood of the next access being directed to the same page is high, the page remains open.  In combination with MacDonald, the disable signal is asserted as the subsequent command is likely to be to the same row address, which when above MAX COUNT disables the cache).
MacDonald and Fleischer are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of MacDonald and Fleischer before the time of the effective filing of the claimed invention to incorporate the determination of keeping a page open or closed based on the bits of Fleischer in MacDonald.  Their motivation would have been to more efficiently operate the memory (Fleischer, paragraph 15).
With respect to claim 17, the combination of MacDonald and Fleischer teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
MacDonald also teaches of a tangible, non-transitory, computer-readable medium storing instructions executable by control circuitry of a computing system, wherein the instructions comprise instructions to: determine, using the control circuitry, a memory address in a memory array to which processing circuitry in the computing system is demanding access (fig. 1; column 1, line 56-column 2, line 8 & column 2, lines 53-67; as the steps occur in a computer system including memory controllers, there must be instructions stored in memory that inform the controllers what actions to perform);
instruct, using the control circuitry, the computing system to provide access to a demanded memory page in the memory array comprising the memory address demanded by the processing circuitry (column 3, lines 22-44);
determine, using the control circuitry, a current activation state of the demanded memory page comprising the memory address demanded by the processing circuitry (fig. 3; column 3, lines 44-59; where the memory controller determines if the current row address matches the previous row address).
Fleischer teaches of determine, using the control circuitry, a current activation state of the demanded memory page comprising the memory address demanded by the processing circuitry (paragraph 12, 15; where the memory controller reads a selected portion of the first request to determine a state for the first page); and


The combination of MacDonald and Fleischer teaches of enable, using the control circuitry, a cache bypass to disable caching of a data block associated with memory address demanded by the processing circuitry in response to determining that the first statistical likelihood that the next memory address to be targeted directly after the memory address demanded by the processing circuity will be in the demanded memory page is greater than a first cache threshold (MacDonald column 3, lines 12-21 & 29-43, column 4, lines 22-45; Fleischer, paragraph 13-15; as in Fleischer there is a strong desire to keep the page open as the likelihood of the next access being directed to the same page is high, the page remains open.  In combination with MacDonald, the disable signal is asserted as the subsequent command is likely to be to the same row address, which when above MAX COUNT disables the cache).
With respect to claim 2, MacDonald teaches of wherein the memory controller is configured to instruct the apparatus to store a copy of the data associated with the memory page in the second hierarchical memory level when the first parameter in the first state information associated with the memory page indicates that the memory page is the activated memory page and the second parameter in the first state information associated with the memory page is less than the first threshold (column 3, lines 21-29, column 4, lines 22-45; when the count is below MAX COUNT, the disable signal is not asserted and the data is stored in the cache).
With respect to claim 18, MacDonald teaches of instructions to disable, using the control circuitry, the cache bypass to enable caching of the data block associated with memory address demanded by the processing circuitry in response to determining that the current activation state of the demanded memory page is the activated state and the first statistical likelihood that the next memory address to be targeted directly after the memory address demanded by the processing circuity will be in the demanded memory page is less than or equal to the first cache threshold (column 3, lines 21-29, column 4, lines 22-45; when the count is below MAX COUNT, the disable signal is not asserted and the data is stored in the cache).
With respect to claim 4, the combination of MacDonald and Fleischer teaches of wherein the memory controller is configured to enable storage of a copy of the data associated with the memory page to in the second hierarchical memory level when first parameter in the first state information associated with the memory page indicates that the memory page is a deactivated memory page (MacDonald, fig. 3, column 3, lines 22-29 & 45-58, column 4, lines 9-21, Fleischer, 15; in the combination the indication is a strong indication to close the page of Fleischer in combination with MacDonald’s ROW MATCH being set to zero as the row addresses are not the same.  As a result the disable signal is negated allowing caching of the data).
The reasons for obviousness are the same as those indicated with respect to claim 1.
With respect to claim 5, the combination of MacDonald and Fleischer teaches of wherein, when the memory page is transitioned from a deactivated state to an activated state, the memory controller is configured to: update the first parameter in the first state information associated with the memory page to indicate that the memory page is in the activated state (MacDonald, fig. 3, column 3, lines 45-50; Fleischer, fig. 2; paragraph 26; where a new address is 
reset a counter value (MacDonald, fig 3. Column 4, lines 10-21); and
increment the counter value when a second memory access request to be fulfilled directly after the first memory access request targets the memory page (MacDonald, fig 3. Column 4, lines 10-21).
The reasons for obviousness are the same as those indicated with respect to claim 1.
With respect to claim 8, the combination of MacDonald and Fleischer teaches of wherein, when the first memory access request comprises a write memory access request that demands that the data be stored at least in the memory array (Fleischer paragraph 22),
the memory controller is configured to: disable storage of the data in the second hierarchical memory level at least in part by enabling a cache bypass (MacDonald, column 3, lines 12-21 & lines 30-44; Fleischer, paragraph 22);
instruct the apparatus to store a copy of the data in the second hierarchical memory level when the cache bypass is not enabled (MacDonald, column 3, lines 22-29; Fleischer, paragraph 22; where when in the combination the disable signal of MacDonald is not asserted for the write request of Fleischer, the write is stored in the cache for future use); and
instruct the apparatus to store the data at a memory address in the memory page demanded by the write memory access request without storing the copy of the data in the second hierarchical memory level when the cache bypass is enabled (MacDonald, column 3, lines 12-21 & lines 30-44; Fleischer, paragraph 22; in the combination as the disable signal of 
The reasons for obviousness are the same as those indicated with respect to claim 1.
With respect to claim 9, MacDonald teaches of processing circuitry communicatively coupled to the memory controller (fig. 1, item 12, column 1, line 58-column 2, line 2, column 2, lines 53-57), 
wherein, when the first memory access request comprises a read memory access request that demands return of the data associated with the memory page, the memory controller is configured to: disable storage of the data in the second hierarchical memory level at least in part by enabling a cache bypass (column 3, line 29-36);
instruct the memory array to output the data demanded by the read memory access request from the memory page when the data is not currently stored in the second hierarchical memory level (column 3, line 29-36);
instruct the apparatus to store a copy of the data output from the memory array in the second hierarchical memory level when the cache bypass is not enabled (column 3, lines 22-28); and
instruct the apparatus to return the data output from the memory array to the processing circuitry without storing the copy of the data in the second hierarchical memory level when the cache bypass is enabled (column 1, line 58-column 2, line 2, column 2, lines 53-57, column 3, line 29-36; as the microprocessor sends control signals to the memory controller, this suggests to one of ordinary skill in the art that the read request was sent from the microprocessor and that the read data is also returned to the microprocessor as it is the read requestor).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald and Fleischer as applied to claim 1  above, and further in view of Saraswati et al. (US 2009/0077350).
With respect to claim 10, the combination of MacDonald and Fleischer fails to explicitly teach of wherein: the first memory access request comprises a pre-fetch memory access request that targets pre-fetching of the data from a memory address in the memory page; and the memory controller is configured to disable storage of the data in the second hierarchical memory level at least in part by blocking fulfillment of the pre-fetch memory access request.
However, Saraswati teaches of wherein: the first memory access request comprises a pre-fetch memory access request that targets pre-fetching of the data from a memory address in the memory page (fig. 5; paragraph 49); and 
the memory controller is configured to disable storage of the data in the second hierarchical memory level at least in part by blocking fulfillment of the pre-fetch memory access request (fig. 5; paragraph 49, 54).
MacDonald, Fleischer, and Saraswati are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of MacDonald, Fleischer, and Saraswati before the time of the effective filing of the claimed invention to incorporate the disabling of a prefetching operation in the combination of MacDonald and Fleischer as taught in Saraswati.  Their motivation would have been to reduce cache congestion (Saraswati, paragraph 1, 13).

Allowable Subject Matter
Claims 3, 6-7, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art does not teach or suggest, “when the first parameter in the first state information associated with the memory page indicates that the memory page is not the activated memory page, the memory controller is configured to: determine second state information associated with the activated memory page in the memory array, wherein the second state information comprises a third parameter indicative of statistical likelihood that the subsequent memory access request will target the activated memory page,” in the context of the claims.
With respect to claim 6, the prior art does not teach or suggest, “when the memory page is subsequently transition from the activated state to the deactivated state, the memory controller is configured to…update a value of the second parameter in the first state information associated with the memory page based at least in part on the counter value resulting when the memory page is transitioned to the deactivated state,” in the context of the claims.
With respect to claim 7, the prior art does not teach or suggest, “update the second parameter in the first state information associated with the memory page by overwriting the first value of the second parameter with a second value determined based at least in part on an average of the first value retrieved when the memory page is initially 
With respect to claims 19-20, the prior art does not teach or suggest, “in response to determining that the current activation state of the demanded memory page is not the activated state: 6Application No. 16/525,106 Response to Restriction Requirement Page 7 predict, using the control circuitry, a second statistical likelihood that the next memory address to be targeted directly after the memory address demanded by the processing circuitry will be in a currently activated memory page in the memory array,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mekhiel (US 2010/0070709) discloses using active memory rows to prevent caching less frequently used items in the cache.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138